Judge Newman
dissents: “I recognize that this Defendant has a miserable prior record and the District Court saw the sentence at issue and custody as a means to protect the public, at least for a short period of time. However, it is my belief that rejecting the probationary sentence recommended by all interested parties was clearly excessive. In this case the prosecution recommended probation, the Probation Officer recommended probation, and the victim recommended probation. All of the interested parties, save the District Court, realized that the only realistic way to change Mr. Hall’s conduct and future is to try something other than custody. So I do think that returning the Defendant to custody, where custody has failed numerous times, renders the sentence clearly excessive. I also note that the offense was nonviolent and that custody would not be required to protect the public.”
Hon. Brad Newman, Member.